DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 7 is objected to because the term “associated” hardly limits the scope since all of the elements of the invention are associated with each other; and
 Claim 1, line 7 is objected to because the term “associated” hardly limits the scope since all of the elements of the invention are associated with each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlehorn (US 2005/0110315) in view of Franchak (US 5988744).
Littlehorn shows and discloses a cover for a seat cushion with a resilient edge material for a first attachment of the cover to the cushion and some attachment features for attaching the cushion to the underlying seat and for attaching a child occupant to the cover and cushion, but lacks disclosing prongs for underlying the legs of the occupant.
On the other hand, Franchak has a similar cushion with a cover, and further shows a bifurcated seat bottom portion that provides respective prongs for supporting respective legs of an occupant.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A seat cover comprising:
a flexible material (100) formed in a shape to cover a seating portion of a seat cushion (seat bottom portion of the seat cushion 208 shown in Figure 4), the flexible material formed into a first portion and a second portion formed into two prongs (as taught by Franchak and applied in the combination);
a first attachment mechanism (comprising an elastic material in the perimeter  of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030) to temporarily engage the flexible material to the seat cushion until the first attachment mechanism is disengaged from the seat cushion; and
a conduit (one or more of 112-1, 112-2, and 116 shown in Figure 1) formed within the flexible material corresponding to a location of a second attachment mechanism associated with the seat cushion, the conduit enabling an operation of the second attachment mechanism (as shown with belts extending therethrough in Figure 2).

2. The seat cover of claim 1, wherein the conduit comprises an aperture enabling securing a user to the seat cushion or the seat cushion to a seat (Figures 2 and 4).

3. The seat cover of claim 1, comprising:
a visual representation coupled to the flexible material, the visual representation resembling a familiar entity wherein the first portion of the flexible material forms a first recognizable portion of the familiar entity and the second portion of the flexible material forms a second recognizable portion of the familiar entity (where “familiar entity” and “recognizable portion” are met by seatbacks and seat bottoms are common and thus easily recognized such that they are recognizable portions of the flexible material).

4, An apparatus comprising:
a flexible material (100) formed in a shape to cover a seating portion of a seat cushion (cushion 208 in Figure 4), the flexible material formed into a first portion and a second portion formed into two prongs (as taught by Franchak and applied in the combination);
a first attachment mechanism to temporarily engage the flexible material to the seat cushion until the first attachment mechanism is disengaged from the seat cushion (comprising an elastic material in the perimeter  of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030); and
a visual representation formed on the flexible material indicating a familiar entity wherein the first portion of the flexible material forms a first recognizable portion of the familiar entity and the second portion of the flexible material forms a second recognizable portion of the familiar entity (where “familiar entity” and “recognizable 

5. The apparatus of claim 4, the visual representation comprising an image, an embroidery, or a material sewn onto the flexible material (a material sewn on and together with the rest of the flexible material as indicated by seam lines on the flexible material of cover 100 in Figure 4).

6. The apparatus of claim 4, comprising a cushioning region corresponding to the seating portion of the seat cushion coupled to the flexible material (seat bottom portion of the seat cushion 208 shown in Figure 4).

7. The apparatus of claim 4, a third portion (portions surrounding one or more of 112-1, 112-2, and 116 shown in Figures 1 and 4) coupled to the flexible material and enveloping a strap to secure a user to the seat cushion (coupled to by forming part of the flexible material and enveloping the straps extending therethrough in Figure 2), the third portion forming a third recognizable portion of the familiar entity (any one or more of the portions surrounding the openings 112-1, 112-2, and 116 are common and recognizable portions of a car seat cushion cover).

8. The apparatus of claim 7, the third portion comprising a third attachment mechanism to enable opening of the third portion thereby enabling insertion and 

9. The apparatus of claim 4, comprising an aperture formed within the flexible material corresponding to a location of a second attachment mechanism associated with the seat cushion, the aperture enabling an operation of the second attachment mechanism (portions surrounding one or more of 112-1, 112-2, and 116 shown in Figures 1 and 4).

10. The apparatus of claim 4, the first attachment mechanism comprising an elastic tension generated by an elastic portion of the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030).

11. The apparatus of claim 10, wherein the elastic portion of the flexible material comprises an elastic band coupled to the flexible material along a perimeter of the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030).

12. The apparatus of claim 10, the flexible material comprising an aperture surrounded by the elastic portion of the flexible material, dimensions of the aperture and the elastic portion of the flexible material enabling insertion of the seat cushion into an 

15. The apparatus of claim 4, comprising a friction enhancing material coupled to a portion of a surface of the flexible material, the surface of the flexible material facing toward the seat cushion (paragraph 29 discloses: “the cover can have a comfortable and/or absorbent outer layer and a waterproof (e.g., rubberized, coated, etc.) inner layer, which inherently provides a friction enhancing material that faces the seat cushion in use).

17. A method comprising:
providing a flexible material (100) formed in a shape to cover a seating portion of a seat cushion (seat bottom portion of the seat cushion 208 shown in Figure 4), the flexible material formed into a first portion and a second portion formed into two prongs (as taught by Franchak and applied in the combination);
providing a first attachment mechanism to temporarily engage the flexible material to the seat cushion until the first attachment mechanism is disengaged from the seat cushion (comprising an elastic material in the perimeter of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030); and
providing a visual representation formed on the flexible material resembling a familiar entity wherein the first portion of the flexible material forms a first recognizable portion of the familiar entity and the second portion of the flexible material forms a 

18. The method of claim 17, comprising providing the first attachment mechanism (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030) comprising an elastic tension generated by an elastic portion of the flexible material (comprising an elastic material in the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030).

19. The method of claim 18, said providing the first attachment mechanism comprising:
providing the flexible material comprising an aperture surrounded by the elastic portion of the flexible material, dimensions of the aperture and the elastic portion of the flexible material enabling insertion of the seat cushion into an enclosure defined by the flexible material (as described with regard to the perimeter at 108 of the cover 100, as shown in Figures 1-4 and described in paragraphs 0028-0030).

20. The method of claim 17, comprising providing a friction enhancing material coupled to an inside surface of the flexible material, the inside surface of the flexible material facing toward the seat cushion (paragraph 29 discloses: “the cover can have a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlehorn (US 2005/0110315) and Franchak (US 5988744) as applied to claim 12 above, and further in view of Sganga (US 2005/0082886).
Littlehorn and Franchak show and disclose the details set forth above, including an elastic border forming the opening in the flexible material taught by Littlehorn, but lacking the specifics of the opening being at most 14 inches wide.
On the other hand, Sganga shows a similar flexible material for covering a child seat and having an elastic border along a perimeter forming an opening, and Sganga shows the flexible material of a size that teaches the opening having a width less than 14 inches.  
It would have been obvious to make the opening formed by the elastic border on the flexible cover of the combination to have a width of less than 14 inches because doing so would provide a relatively tight and thus more secure attachment to an underlying seat cushion.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

13. The apparatus of claim 12, a width of the aperture at most 14 inches (in accordance with the statement of obviousness above, and where it is noted that the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlehorn (US 2005/0110315) and Franchak (US 5988744) as applied to claim 4 above, and further in view of Sprouse (US 2003/0205920).
Littlehorn and Franchak show and disclose the details set forth above, including an elastic border forming a partially closable opening in the flexible material taught by Littlehorn and a completely closable opening at 24 in Figure 2 of Franchak, but lacking the specifics of the opening being closable by a first attachment mechanism that includes a zipper, a magnet, or a hook.
On the other hand, Sprouse shows a similar flexible material for covering a cushion similar to Littlehorn and Franchak, and Sprouse specifically shows a zipper for completely closing an opening in the flexible material.  
It would have been obvious to provide a zipper as taught by Sprouse for the benefit of completely closing the opening through which the cushions are inserted or extracted for a more secure attachment of the cover to the cushions.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littlehorn (US 2005/0110315) and Franchak (US 5988744) as applied to claim 15 above, and further in view of Mandawewala (US 2012/0201998).
Littlehorn and Franchak show and disclose the details set forth above, including flexible cover 100 of Littlehorn, including a portion configured to be placed on a seat portion of an underlying cushion, and Littlehorn also discloses a rubberized backing coating on the flexible material that would inherently increase frictional engagement with the underlying seating portion of the cushion, but Littlehorn and Franchak lack specifically disclosing that the material is a liquid rubber latex material.  
On the other hand, Mandawewala discloses a backing material on a flexible material, where the backing provides increased frictional engagement with a surface on which it is placed, and which material is a liquid since it is applied by coating the flexible material and is a latex or rubber coating, as set forth in paragraph 3.  
It would have been obvious to use the material and its beneficial properties taught by Mandawewala to provide the rubberized backing disclosed by Littlehorn because doing so would provide the benefit of enabling coating of the flexible material in the combination since the material of Mandawewala is a liquid, and the expressed benefit of providing an anti-skid surface on the underside of the flexible material of the combination.  


16. The apparatus of claim 15, the friction enhancing material comprising liquid latex rubber (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636